EXHIBIT 99.1 Sun Healthcare Group, Inc. Reports 2010 Fourth-quarter Results and Normalized EPS of $0.43; Achieves High-end of EBITDAR Guidance for the Year Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (March 1, 2011)—Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) today announced its operating results for the fourth quarter and year ended Dec. 31, 2010. Normalized results for the fourth-quarter period ended Dec. 31, 2010: · consolidated revenues rose 2.0 percent to $483.4 million, compared to the same period in 2009, driven by rate growth in nursing center business and volume growth in hospice and rehabilitation therapy business; · consolidated adjusted EBITDAR increased 3.3 percent to $66.0 million and adjusted EBITDAR margin grew 10 basis points to 13.6 percent compared to the same period in 2009; · diluted earnings per share from continuing operations was $0.43 on 25.8 million weighted- average diluted shares; · normalized free cash flow was $5.5 million, bringing full year 2010 normalized free cash flow to $68.4 million; and · results have been normalized to exclude $74.8 million of pre-tax restructuring costs, acquisition and disposal costs, and additions to reserves for prior-periods’ self-insurance and general liability matters. Commenting on the Company’s fourth-quarter results, William A. Mathies, Sun’s chairman and chief executive officer, remarked, “I am pleased with our reported revenue and EBITDAR growth for the quarter and the year given the environmental challenges we faced in 2010 with the weak economy, soft census trends, reimbursement pressures and various regulatory changes affecting our sector. Our caregivers and leadership teams did an outstanding job embracing these challenges while maintaining their commitment to deliver quality care and achieving $250.6 million of normalized adjusted EBITDAR for fiscal 2010. In addition, we experienced positive admissions trends and rate growth in our nursing center business in alignment with our initiatives associated with caring for high-acuity short-stay patients.” Mathies added, “Our successful fourth-quarter completion of our previously announced restructuring was a milestone event for the Company in terms of creating stockholder value. With the restructuring now complete, I look forward to leading the Company in further value creation activities as we continue to grow our clinical capabilities and outcomes to assist our acute hospital partners in transitioning patients more quickly from acute care settings to our nursing centers. We remain committed to expanding our Rehab Recovery Suites® (RRS) footprint along with more aggressively investing in selected nursing centers to meet the needs of our markets and customer base. Our focus on growth will also include targeted acquisitions that expand our hospice business in synergistic markets and nursing center acquisitions that leverage our infrastructure.” Segment Updates On a year-over-year basis, revenue growth for the quarter in Sun’s inpatient services business totaled $8.2 million, or 1.9 percent. The inpatient services business reported normalized adjusted EBITDAR of $75.9 million for the quarter, with a normalized adjusted EBITDAR margin of 17.6 percent, up 40 basis points from the prior year. Our overall census and skilled mix for the quarter were down on a year-over-year basis by 150 basis pointsand 120 basis points, respectively, although our ability to capture Medicare and managed care rate growth allowed us to improve our skilled revenue mix by 70 basis points. Included in the inpatient segment, the SolAmor hospice business experienced same-store revenue growth of 2.1 percent with revenues increasing from $11.7 million in the fourth quarter of 2009 to $11.9 million in the fourth quarter of 2010, due to census expansion. SolAmor contributed $2.9 million of normalized adjusted EBITDAR for the quarter and a normalized adjusted EBITDAR margin of 24.7 percent. On Dec. 29, 2010, SolAmor completed the acquisition of Countryside Hospice Care, Inc., a Medicare-certified hospice company that provides services to approximately 200 hospice patients in Alabama and Georgia. With this acquisition, SolAmor expanded its hospice services to 10 states serving approximately 1,050 patients daily. SunBridge continues to expand its RRS portfolio which targets short stay, high-acuity patients. At Dec. 31, 2010, RRS centers aggregated 1,992 beds, representing sequential quarter and year-over-year quarter bed increases of 20.9 percent and 30.3 percent, respectively. In 2011, the Company remains committed to this strategy and expects to develop an additional 600 beds, both in new locations and in existing RRS units. SunDance, Sun’s rehabilitation therapy services business, experienced revenue growth of $6.5 million, or 14.0 percent, in the quarter on the strength of the 3.9 percent growth in revenue per contract coupled with growth in total contracts. For the quarter, SunDance reported adjusted EBITDAR of $2.6 million, down 4.9 percent from the prior year quarter due to the anticipated change in concurrent therapy reimbursement. For the fourth quarter, SunDance’s adjusted EBITDAR margin was down 100 basis points to 5.0 percent. As expected, the implementation of the new Medicare payment system, the 1.7 percent market basket increase, the changes to concurrent therapy and the elimination of the look-back period were overall positive to the revenue growth and EBITDAR of the Company on a consolidated basis, notwithstanding the negative impact on SunDance’s EBITDAR margin. Experience to date affirms the Company’s positive view of the opportunity that these changes in the reimbursement system afford it, given its strategy of serving high-acuity patients, as well as the overall savings the changes should achieve for the Medicare program. In line with the medical staffing industry as a whole, Sun’s medical staffing services business, CareerStaff, continued to be impacted negatively by the slow national economy. Accordingly, revenues from CareerStaff were down 3.5 percent to $22.7 million compared to revenues in the same quarter of 2009. Even with the challenging business environment, CareerStaff achieved adjusted EBITDAR of $1.5 million and an EBITDAR margin of 6.7 percent for the quarter. Cash Flow and Capital Structure Sun ended 2010 with $81.2 million in cash and cash equivalents and $156.0 million of long-term debt. Sun’s normalized free cash flow for 2010 was $68.4 million after taking into account $53.5 million of cash used for capital expenditures in 2010 and after excluding the $15.1 million of cash used for debt redemption fees associated with the restructuring, the $26.9 million of cash used for professional fees associated with the restructuring and broker fees associated with the acquisition of Countryside. Normalizing Items Following approval by the stockholders of Sun’s former parent (“Old Sun”) in November, Old Sun successfully completed its previously announced restructuring involving the separation of its real estate assets and its operating assets into two separate, publicly traded companies. In connection with the restructuring transaction, the Company incurred pre-tax transaction costs totaling $29.1 million, consisting of legal, accounting and investment banker fees and related costs. The Company also incurred $29.2 million in pre-tax costs associated with the extinguishment of long-term debt in conjunction with the restructuring. Normalization adjustments also include, on a pre-tax basis, the impact of $15.3 million of additions to reserves for prior periods’ self-insurance and general liabilities, $0.4 million of costs associated with the acquisition of Countryside, and $0.8 million of costs associated with the disposition of three nursing centers in the fourth quarter. Affirmation of 2011 Guidance The Company also announced that it is reaffirming its previously announced guidance for 2011. Conference Call As previously announced, investors and the general public are invited to listen to a conference call with Sun’s senior management on Wednesday, March 2, 2011, at 10 a.m. Pacific / 1 p.m. Eastern, to discuss the Company’s results for the fourth quarter and year end of 2010. To listen to the conference call, dial (888) 299-7236 and refer to Sun Healthcare Group. A recording of the call will be available from 4 p.m. Eastern on March 2, 2011, until 11:59 p.m. Eastern on April 1, 2011, by calling (888) 203-1112 and using access code 3702327. About Sun Healthcare Group, Inc. Sun Healthcare Group, Inc. (NASDAQ: SUNH) is a healthcare services company, serving principally the senior population, with consolidated annual revenues in excess of $1.9 billion and approximately 30,000 employees in 46 states. Sun's services are provided through its subsidiaries: as of Dec. 31, 2010, SunBridge Healthcare and its subsidiaries operate 164 skilled nursing centers, 16 combined skilled nursing, assisted and independent living centers, 10 assisted living centers, two independent living centers and eight mental health centers with an aggregate of 23,053 licensed beds in 25 states; SunDance Rehabilitation provides rehabilitation therapy services to affiliated and non-affiliated centers in 36 states; CareerStaff Unlimited provides medical staffing services in 39 states; and SolAmor Hospice provides hospice services in 10 states. For more information, go to www.sunh.com. Forward-looking Statements Statements made in this release that are not historical facts are "forward-looking" statements (as defined in the Private Securities Litigation Reform Act of 1995) that involve risks and uncertainties and are subject to change at any time. These forward-looking statements may include, but are not limited to, statements containing words such as "anticipate," "believe," "plan," "estimate," "expect," "hope," "intend," "may" and similar expressions. Forward-looking statements in this release include all statements regarding the expected results of operations, growth opportunities and plans and objectives of management for future operations, including expectations concerning the expansion of the Company’s RRS portfolio, acquisitions and the impact of changes in the Medicare payment system. Factors that could cause actual results to differ are identified in filings made by the Company with the Securities and Exchange Commission and include changes in Medicare and Medicaid reimbursements; the impact that healthcare reform legislation will have on the Company's business; the ability to maintain the occupancy rates and payor mix at the Company's healthcare centers; potential liability for losses not covered by, or in excess of, insurance; the effects of government regulations and investigations; the ability of the Company to collect its accounts receivable on a timely basis; the significant amount of the Company's indebtedness; covenants in debt agreements that may restrict the Company's activities, including the Company's ability to make acquisitions and incur more indebtedness on favorable terms; the impact of the current economic downturn on the business; increasing labor costs and the shortage of qualified healthcare personnel; and the Company's ability to receive increases in reimbursement rates from government payors to cover increased costs. More information on factors that could affect the Company's business and financial results are included in Sun's filings made with the Securities and Exchange Commission, including its Annual Report on Forms 10-K and Quarterly Reports on Form 10-Q, copies of which are available on Sun's web site, www.sunh.com. There may be additional risks of which the Company is presently unaware or that it currently deems immaterial. The forward-looking statements involve known and unknown risks, uncertainties and other factors that are, in some cases, beyond the Company’s control. Sun cautions investors that any forward-looking statements made by Sun are not guarantees of future performance and are only made as of the date of this release. Sun disclaims any obligation to update any such factors or to announce publicly the results of any revisions to any of the forward-looking statements to reflect future events or developments. Adjusted EBITDA, adjusted EBITDAR and free cash flow, as used in this press release and in the accompanying tables, which are non-GAAP financial measures, are each reconciled to their respective GAAP recognized financial measures in the accompanying tables.In addition, the normalizing adjustments to adjusted EBITDAR, earnings per share and free cash flow as discussed in this press release and shown, together with normalizing adjustments to other financial measures, in the accompanying tables, are non-GAAP adjustments, and are reconciled to GAAP financial measures in the accompanying tables. SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES KEY INCOME STATEMENT FIGURES CONSOLIDATED (in thousands, except per share data) For the For the Three Months Ended Three Months Ended December 31, 2010 December 31, 2009 Revenue $ $ Depreciation and amortization Interest expense, net Pre-tax income (loss) ) Income tax (benefit) expense ) (Loss) income from continuing operations ) Loss from discontinued operations ) ) Net (loss) income $ ) $ Diluted earnings per share $ ) $ Adjusted EBITDAR $ $ Margin - Adjusted EBITDAR % % Adjusted EBITDAR normalized $ $ Margin - Adjusted EBITDAR normalized % % Adjusted EBITDA $ 86 $ Margin - Adjusted EBITDA % % Adjusted EBITDA normalized $ $ Margin - Adjusted EBITDA normalized % % Pre-tax income continuing operations - normalized $ $ Income tax expense - normalized $ $ Income from continuing operations - normalized $ $ Diluted earnings per share from continuing operations - normalized $ $ Net income - normalized $ $ Diluted earnings per share - normalized $ $ See definitions of Adjusted EBITDA and Adjusted EBITDAR in the table "Reconciliation of Net Income to Adjusted EBITDA and Adjusted EBITDAR". See normalizing adjustments in the table "Normalizing Adjustments - Quarter Comparison". 1 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES KEY INCOME STATEMENT FIGURES CONSOLIDATED (in thousands, except per share data) For the For the Year Ended Year Ended December 31, 2010 December 31, 2009 Revenue $ $ Depreciation and amortization Interest expense, net Pre-tax income Income tax expense (Loss) income from continuing operations ) Loss from discontinued operations ) ) Net (loss) income $ ) $ Diluted earnings per share $ ) $ Adjusted EBITDAR $ $ Margin - Adjusted EBITDAR % % Adjusted EBITDAR normalized $ $ Margin - Adjusted EBITDAR normalized % % Adjusted EBITDA $ $ Margin - Adjusted EBITDA % % Adjusted EBITDA normalized $ $ Margin - Adjusted EBITDA normalized % % Pre-tax income continuing operations - normalized $ $ Income tax expense - normalized $ $ Income from continuing operations - normalized $ $ Diluted earnings per share from continuing operations - normalized $ $ Net income - normalized $ $ Diluted earnings per share - normalized $ $ See definitions of Adjusted EBITDA and Adjusted EBITDAR in the table "Reconciliation of Net Income to Adjusted EBITDA and Adjusted EBITDAR". See normalizing adjustments in the table "Normalizing Adjustments - Quarter Comparison". 2 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) December 31, 2010 December 31, 2009 (audited) (audited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Prepaid expenses and other assets Deferred tax assets Total current assets Property and equipment, net Intangible assets, net Goodwill Restricted cash, non-current Deferred tax assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and benefits Accrued self-insurance obligations, current portion Other accrued liabilities Current portion of long-term debt and capital lease obligations Total current liabilities Accrued self-insurance obligations, net of current portion Long-term debt and capital lease obligations, net of current portion Unfavorable lease obligations, net Other long-term liabilities Total liabilities Stockholders' equity: Preferred stock of $.01 par value, authorized 3,333,333 shares, zero shares were issued and outstanding as of December 31, 2010 and authorized 10,000,000 shares, zero shares were issued and outstanding as of December 31, 2009 - - Common stock of $.01 par value, authorized 41,666,667 shares, 24,973,693 shares issued and outstanding as of December 31, 2010 and authorized 125,000,000 shares, 43,764,240 shares issued and outstanding as of December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss, net - ) Total liabilities and stockholders' equity $ $ 3 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (in thousands, except per share data) For the For the Three Months Ended Three Months Ended December 31, 2010 December 31, 2009 (unaudited) (unaudited) Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers' compensation and general and professional liability insurance Operating administrative costs Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $92 and $74, respectively Loss on extinguishment of debt, net - Transaction costs - Loss on sale of assets, net - Restructuring costs - Total costs and expenses (Loss) income before income taxes and discontinued operations ) Income tax (benefit) expense ) (Loss) income from continuing operations ) Discontinued operations: Loss from discontinued operations, net of related taxes ) ) Gain on disposal of discontinued operations, net of related taxes - 1 Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Basic income per common and common equivalent share: (Loss) income from continuing operations $ ) $ Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Diluted income per common and common equivalent share: (Loss) income from continuing operations $ ) $ Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted 4 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (in thousands, except per share data) For the For the Year Ended Year Ended December 31, 2010 December 31, 2009 (audited) (audited) Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers' compensation and general and professional liability insurance Operating administrative costs Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $315 and $383, respectively Loss on extinguishment of debt, net - Transaction costs - Loss on sale of assets, net 42 Restructuring costs - Total costs and expenses Income before income taxes and discontinued operations Income tax expense (Loss) income from continuing operations ) Discontinued operations: Loss from discontinued operations, net of related taxes ) ) Loss on disposal of discontinued operations, net of related taxes - ) Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Basic income per common and common equivalent share: (Loss) income from continuing operations $ ) $ Loss from discontinued operations, net ) ) Net (loss) income $ ) $ Diluted income per common and common equivalent share: (Loss) income from continuing operations $ ) $ Loss from discontinued operations, net ) ) Net (Loss) income $ ) $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted 5 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the For the Three Months Ended Three Months Ended December 31, 2010 December 31, 2009 (unaudited) (unaudited) Cash flows from operating activities: Net income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities, including discontinued operations: Loss on extinguishment of debt - Depreciation and amortization Amortization of favorable and unfavorable lease intangibles ) ) Provision for losses on accounts receivable Loss on sale of assets, including discontinued operations, net (2 ) Stock-based compensation expense Deferred taxes ) Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) ) Restricted cash Prepaid expenses and other assets ) Accounts payable Accrued compensation and benefits ) Accrued self-insurance obligations Income taxes payable ) - Other accrued liabilities ) ) Other long-term liabilities ) ) Net cash (used for) provided by operating activities ) Cash flows from investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Borrowings of long-term debt ) Principal repayments of long-term debt and capital lease obligations ) - Distribution to non-controlling interest ) - Distribution to Sabra Heatlh Care REIT, Inc. ) - Dividends to stockholders ) - Proceeds from issuance of common stock ) 26 Deferred financing costs ) - Net cash used for financing activities ) ) Net (decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Reconciliation of net cash provided by operating activities to free cash flow: Net cash (used for) provided by operating activities $ ) $ Capital expenditures ) ) Cash used for professional fees on restructuring - Cash used for early redemption fees - Cash used for broker fees on acquisitions - Normalized free cash flow $ $ Normalized free cash flow is defined as net cash flow provided by operating activities less cash used for capital expenditures.Normalized free cash flow is used by management to evaluate discretionary cash flow potentially available for debt service and other financing activities. 6 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the For the Twelve Months Ended Twelve Months Ended December 31, 2010 December 31, 2009 (audited) (audited) Cash flows from operating activities: Net income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities, including discontinued operations: Loss on extinguishment of debt - Depreciation and amortization Amortization of favorable and unfavorable lease intangibles ) ) Provision for losses on accounts receivable Loss on sale of assets, including discontinued operations, net Stock-based compensation expense Deferred taxes ) Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) ) Restricted cash Prepaid expenses and other assets Accounts payable ) ) Accrued compensation and benefits ) Accrued self-insurance obligations Other accrued liabilities ) ) Other long-term liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Purchase of leased real estate - ) Proceeds from sale of assets held for sale - Acquisitions, net of cash acquired ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Borrowings of long-term debt Principal repayments of long-term debt and capital lease obligations ) ) Payment to non-controlling interest ) ) Distribution to non-controlling interest ) ) Distribution to Sabra Heatlh Care REIT, Inc. ) - Dividends to stockholders ) - Proceeds from issuance of common stock Deferred financing costs ) - Net cash used for financing activities ) ) Net increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Reconciliation of net cash provided by operating activities to free cash flow: Net cash provided by operating activities $ $ Capital expenditures ) ) Cash used for professional fees on restructuring - Cash used for early redemption fees - Cash used for broker fees on acquisitions - Normalized free cash flow $ $ Normalized free cash flow is defined as net cash flow provided by operating activities less cash used for capital expenditures.Normalized free cash flow is used by management to evaluate discretionary cash flow potentially available for debt service and other financing activities. 7 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET INCOME TO EBITDA and EBITDAR (in thousands) For the For the Three Months Ended Three Months Ended December 31, 2010 December 31, 2009 (unaudited) (unaudited) Total net revenues $ $ Net (loss) income $ ) $ (Loss) income from continuing operations ) Income tax (benefit) expense ) Interest, net Depreciation and amortization EBITDA $ ) $ Loss on extinguishment of debt, net - Loss on sale of assets, net - Restructuring costs - Adjusted EBITDA $ 86 $ Center rent expense Adjusted EBITDAR $ $ EBITDA is defined as earnings before loss on discontinued operations, income taxes, interest, net, depreciation and amortization.Adjusted EBITDA is defined as EBITDA before loss on extinguishment of debt, restructuring costs and loss on sale of assets, net.Adjusted EBITDAR is defined as Adjusted EBITDA before center rent expense. Adjusted EBITDA and Adjusted EBITDAR are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole.Adjusted EBITDA and Adjusted EBITDAR are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability.Adjusted EBITDA and Adjusted EBITDAR should not be considered as measures of financial performance under generally accepted accounting principles. As the items excluded from Adjusted EBITDA and Adjusted EBITDAR are significant components in understanding and assessing finance performance, Adjusted EBITDA and Adjusted EBITDAR should not be considered in isolation or as alternatives to net income, cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity.Because Adjusted EBITDA and Adjusted EBTIDAR are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations, Adjusted EBITDA and Adjusted EBITDAR as presented may not be comparable to other similarly titled measures of other companies. 8 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET INCOME TO ADJUSTED EBITDA and ADJUSTED EBITDAR (in thousands) For the For the Year Ended Year Ended December 31, 2010 December 31, 2009 (audited) (audited) Total net revenues $ $ Net (loss) income $ ) $ (Loss) income from continuing operations ) Income tax expense Interest, net Depreciation and amortization EBITDA $ $ Loss on extinguishment of debt, net - Loss on sale of assets, net 42 Restructuring costs - Adjusted EBITDA $ $ Center rent expense Adjusted EBITDAR $ $ EBITDA is defined as earnings before loss on discontinued operations, income taxes, interest, net, depreciation and amortization.Adjusted EBITDA is defined as EBITDA before, loss on extinguishment of debt, restructuring costs and loss on sale of assets, net.Adjusted EBITDAR is defined as Adjusted EBITDA before center rent expense.Adjusted EBITDA and Adjusted EBITDAR are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole.Adjusted EBITDA and Adjusted EBITDAR are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability.Adjusted EBITDA and Adjusted EBITDAR should not be considered as measures of financial performance under generally accepted accounting principles. As the items excluded from Adjusted EBITDA and Adjusted EBITDAR are significant components in understanding and assessing finance performance, Adjusted EBITDA and Adjusted EBITDAR should not be considered in isolation or as alternatives to net income, cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity.Because Adjusted EBITDA and Adjusted EBTIDAR are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations, Adjusted EBITDA and Adjusted EBITDAR as presented may not be comparable to other similarly titled measures of other companies. 9 of 16 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF INCOME (LOSS) FROM CONTINUING OPERATIONS TO ADJUSTED EBITDA and ADJUSTED EBITDAR ($ in thousands) For the Three Months Ended December 31, 2010 (unaudited) Inpatient Services Rehabilitation Therapy Services Medical Staffing Services Other & Corp Seg Elimination of Affiliated Revenue Consolidated Nonaffiliated revenue $ $ $ $
